DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Claims 1-15 are pending and are examined in this Office Action.

Summary of Invention
The inbred pinto bean line “LUMEN” shows uniformity and stability without variants and is homozygous for the recessive sd gene which confers slow darkening so as to retain a bright white color through adverse weather conditions or storage (paragraph bridging pages 4-5 of the specification). The breeding history on pages 5-6 of the specification shows that the female parent was pinto bean variety 07-5213 which was pollinated with male parent bean variety Sinaloa to generate an F1 population. Five single plant selections were taken from the F3 population (two rounds of selfing). Two single plant selections were taken from F4 population (three rounds of selfing). Two single plant selection was taken from the F5 population (four rounds of selfing).  Five years of selfing to bulk up seeds followed.  A small percentage of off-types may occur during multiplication (see page 6 end of paragraph 0021).  It is understood that such “off-types” would not be considered to be “LUMEN” pinto beans and would not be covered by the instant claims.  
The characteristic traits of pinto bean variety “LUMEN” are disclosed in Table 2 (pages 6-8) as follows: medium maturity (94 days from planting to harvest), erect growth with indeterminate habit and medium to long guides with no ability to climb, scattered pod position, adapted to machine harvest, good lodging resistance, ovate leaflet shape with acuminate apex and obtuse base, 44 days to 50% of bloom, pods exhibit slight green constrictions and slight mature constrictions, seeds are semishiny and polychrome and are primarily buff colored with a mottled brown secondary color and a yellow hilar ring, seeds are cuboid shape, anthocyanin pigmentation is present in pods and seeds, LUMEN is resistant to bean common mosaic virus (BCMV) and has intermediate resistance to bean rust (Uromyces appendiculatus).

Specification
The disclosure was objected to in the previous Office Action because of the following language: In Table 2 on page 7, the “Dry seed weight” is assigned the units “g/100g”, and the Examiner was uncertain about what units are being referred to in “g/100g”.  The Applicant has asserted that those of orindary skill in the art know this nomenclature to be the weight as adjusted to 12% moisture (page 5 of the response received on Mar. 2, 2022).  The examiner looked for guidance about this with the UPOV document for Phaseolus vulgaris L.  This document states that seed size is measured on four samples of 100 seeds.  So, the examiner is assuming that “g/100g” means grams per 100 seeds.  If this is incorrect, then the Examiner requests for the Applicant to clarify on the record.
Appropriate clarification is requested.

Objections and Rejections That Are Withdrawn

The objection to the specification is withdrawn in light of the Applicant’s remarks stating that those of ordinary skill in the art know what this means when the weight is adjusted to 12% moisture.  However, the Examiner asks for clarification on the record so that even those who do not possess ordinary skill in the art of bean breeding will understand what the units mean.

All claim objections are withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claim 15 under 35 USC 112B for indefiniteness is withdrawn in light of the Applicant’s amendments to the claims.

Claim Interpretation
	The term “LUMEN” and “<14451>” are both utilized to refer to the edible bean variety of the instant invention (see specification, page 3, paragraph 0010). The terms “variety” and “line” are used interchangeably (see paragraph bridging pages 4-5).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Inadequate Written Description
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is modified to address the amendments to the claims.  Applicant’s arguments in the response received in Mar. 2, 2022, have been fully considered but were not found to be persuasive.
Claim 15 is broadly drawn to a bean designated as LUMEN-derived edible bean plant produced by a method comprising crossing a LUMEN bean plant with a second edible bean plant to yield progeny edible bean seed.  Given the open language of “comprising” which allows for further method steps beyond the initial first cross, the literal legal language is inclusive of an unlimited number of additional generations of breeding (see MPEP 211.03).  For this reason the claim is inclusive of distally related progeny beans, and it is unclear what traits and what genetics would be retained from the original LUMEN parent in the initial cross.
This is a product-by-process claim for which the resulting product is not adequately described (i.e. a “reach through” claim).  The Applicant has described a starting material (LUMEN beans) and one method step: a cross pollination with a second plant. The open language is inclusive of an ulimited number of additional breeding steps resulting in distally related bean seeds/plants.
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification.  In this case, there is no way that a practitioner would be able to determine if any particular bean plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
The claim is not limited to an F1 seed produced by a single cross.  If the Applicant intends claim 15 to be limited to an F1 seed produced by crossing a LUMEN bean plant with a second bean plant, then they are invited to amend the claim accordingly. Such a claim would be adequately described at the genomic DNA level by virtue of comprising one complete set of chromosome coming from the deposited variety.

Lack of Enablement
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to seeds and plants of pinto bean variety LUMEN or plants and plant parts derived from said variety, and methods that utilize said variety.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of the variety is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant.  
It is noted that Applicant intends to deposit seeds (see page 8 of the specification) but the deposit has not, yet, been made, and therefore no accession number is available; furthermore, they have not stated if the deposit will be made under the Budapest Treaty or not.  In addition, the deposit statement is lacking the street address for the National Center for Genetic Resources Preservation.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	 (v)	the deposit will be replaced if it should ever become inviable. 
	The Applicant argues that they have deposited seeds and amended the specification and the claims, and they ask that this rejection be withdrawn (see page 6 of the response). This is not persuasive, however, because the specification was not amended to include the street address for the depository.  This address is required to be fully compliant with the sequence rules (37 CFR 1.801-1.809).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shellenberger, R. (US Patent No. 8,558,077; issued on Oct. 15, 2013). The Applicant’s arguments in the response received on Mar. 2, 2022 have been fully considered but they were not found to be persuasive.
Claim 15 is directed to an edible bean designated as LUMEN-derived edible bean plant produced by a method comprising crossing a plant of edible bean seed designated as LUMEN with a second edible bean plant to yield progeny edible seed.
As discussed above in the written description rejection, it is unclear how many generations removed from the deposited LUMEN seeds  the claimed seed is.  Because it is unclear what characteristics of LUMEN are retained in the LUMEN-derived edible bean plant or seed, and it is unclear how much of the genomic DNA will be retained, the claim reads on similar plants with similar genetics.
Shellenberger teaches plants and seeds of the edible bean line “Sinaloa” (see entire patent).  This is one of the parents utilized in the breeding program that generated the instant LUMEN bean line therefore there is a substantial amount of shared genetic material.  Comparing the traits in Table 2 in columns 3 and 4 of Shellenberger to the instant Table 2 (pages 6-8), it is clear the beans share many of the same characteristics with only a few differences.
Applicant argues that “claim 15 has been amended to recite in part crossing a plant of edible bean designated as LUMEN, a sample of the seed deposited under accession number PI 698684, with a second edible bean plant to yield progeny edible seed. As Schellenberger does not disclose LUMEN, amended claim 15 cannot be anticipated.”  This is not persuasive, however, because a product-by-process claim can be anticipated or rendered obvious if a product produced by a DIFFERENT process is indistinguishable from the claimed product (see MPEP 2113).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Provisional Double Patenting Over 16/785,538
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No 16/785,538 (reference application – published as US Pre-Grant Publication US 2020/0253148); in the alternative claims 1-15 of this application are patentably indistinct from claims 1-15 of copending Application No 16/785,538. (reference application). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The Examiner is making both types of provisional double-patenting rejections because it appears from everything on the record that the two bean varieties are the same; however, in the event they are truly different in some way, the Examiner would need to determine that the difference is a non-obvious difference, and because the Examiner does not know what differences, if any, there are, the Examiner is unable to complete the proper analysis to determine if such differences are obvious or non-obvious. 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Applicant states that since this is a provisional non-statutory double patenting rejection, they will address the rejection upon the indication of allowable subject matter (page 7 of response).  
First, the rejection is either a statutory double patenting rejection under 35 USC 101; or, alternatively, if the Applicant can show a difference between the two varieties in a declaration, then the Examiner will have to determine if the difference is a non-obviouse difference.  If the difference is an OBVIOUS difference, then a terminal disclaimer would be required.
Currently the only remaining issues (other than double-patenting) are for claim 15; but the Application cannot be allowed with a claim still standing rejected; or with an outstanding, unaddressed double patenting rejection; furthermore, a statutory 101 rejection for double-patenting of indistinct claims cannot be handled with a terminal disclaimer.

Double Patenting Over US Patent No. 8,558,077
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US Patent No. 8,558,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of plants derived from LUMEN and plants derived from Sinaloa would have substantial overlap encompassing plants that would belong in each of the genera covered by the claims from the instant application and from the issued patent (see analysis in the rejection under 25 USC 102, above).
Applicant argues that US Patent No. 8,558,077 does not claim LUMEN and claim 15 has been amended to recite “in part crossing a plant of edible bean designated as LUMEN, a sample of the seed deposited under accession number PI 698684, with a second edible bean plant to yield progeny edible bean seed”, and therefore double patenting does not exist (see page 7 of the response).  This is not persuasive, however, because as discussed in the rejection under 35 USC 102, above, the claim is a product by process claim that only recites one starting material and one method step, using the open language of “comprising” for the method that renders the claim inclusive of an unlimited number of additional method steps and subsequent generations of breeding which could arrive at progeny plants that are so far removed from the original parent plants as to be indistinguishable from bean plants produced by a completely different breeding process.  Given that the ‘077 patent is directed to one of the parent plants utilize for making LUMEN, and given how similar the traits are, one would not be able to distinguish distally related progeny of the two plant varieties.

Summary
	
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The changes do not really amount to “new grounds” but rather further explanation to address the amendments to the claims.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662